                 Case 2:19-cv-01105-JCC Document 51 Filed 07/28/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   DISCOVERY PARK COMMUNITY                                CASE NO. C19-1105-JCC
     ALLIANCE, a community non-profit
10
     corporation, and ELIZABETH CAMPBELL,                    ORDER
11
                               Petitioners,
12          v.

13   CITY OF SEATTLE et al.,
14                             Respondents.
15

16          This matter comes before the Court on Respondents’ motion to dismiss or to set a
17   deadline for the proper service of the United States Army (Dkt. No. 46). On November 14, 2019,
18   the Court ordered Petitioners to file and serve an amended petition joining the Army because
19   Wash. Rev. Code § 36.70C.040(2) requires the Army to be a party to this case. (Dkt. No. 25 at
20   2.) But instead of arranging for service of the Army, Petitioners’ attorney moved to withdraw on
21   December 11, 2019. (Dkt. No. 27.) The Court conditioned the withdrawal on Petitioners first
22   serving the Army. (Dkt. No. 31 at 3.) On February 21, 2020, Petitioners filed an affidavit of
23   service stating that they had served an amended petition on the Chief of the Army’s litigation
24   division. (Dkt. No. 35 at 2.) Three days later, the Court allowed Petitioners’ attorney to withdraw
25   from the case. (Dkt. No. 37.)
26          Petitioners’ attempt to serve the Army was defective. Although Petitioners served the

     ORDER
     C19-1105-JCC
     PAGE - 1
               Case 2:19-cv-01105-JCC Document 51 Filed 07/28/20 Page 2 of 2




 1   Chief of the Army’s litigation division, Petitioners failed to serve the United States Attorney for

 2   the Western District of Washington and the Attorney General of the United States. See Fed. R.

 3   Civ. P. 4(i)(2). Neither party recognized Petitioners’ error. Instead, both sides proceeded without

 4   the Army for four months.

 5          On June 29, 2020, Respondents moved to dismiss the case for failure to serve a necessary

 6   party. (Dkt. No. 46 at 3–7.) Rather than formally responding to the motion, Petitioners filed an

 7   affidavit of service stating that they sent via certified mail a copy of the amended petition to the

 8   United States Attorney for the Western District of Washington and the Attorney General of the
 9   United States. (Dkt. No. 47 at 1–2.) The affidavit says nothing about serving a summons,
10   however, and the Army has still not appeared. (See id.)
11          More than eight months have passed since the Court ordered Petitioners to join the Army,
12   and Petitioners have still failed to do so. Because the Court is loath to dismiss a case on
13   procedural grounds unless dismissal is absolutely necessary, the Court will grant Petitioners a
14   final chance to join the Army. Accordingly, the Court ORDERS Petitioners to properly serve the
15   summons and amended petition on the Army pursuant to Federal Rule of Civil Procedure 4(i)(2)
16   within 14 days of the date this ordered is issued. If Petitioners do not properly serve the Army
17   within that time, the Court will dismiss this case for failure to prosecute.
18          DATED this 28th day of July 2020.




                                                            A
19

20

21
                                                            John C. Coughenour
22                                                          UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C19-1105-JCC
     PAGE - 2
